Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present application is being given prioritized examination under the Track One program; see the Decision Granting Request dated October 19, 2021. Applicant is reminded that filing of any of the following will cause this application to be removed from the Track One program and returned to the regular examination process:
a) a petition for extension of time to extend the time period for filing a reply;
b) an amendment to amend the application to contain more than four independent claims, more than thirty total claims, or a multiple dependent claim;
c) a request for continued examination;
d) a notice of appeal; or
e) a request for suspension of action.

3. 	The Amendment filed February 2, 2022 has been entered. Claims 51-55, 57-74, and 78-81 are pending in this application and examined herein.

      Rejections — 35 U.S.C. 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

.

5. 	Claims 51-53, 55, 57, 59-61, 63-74, 78 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/054113 in view of Accary et al. (U.S. Patent 5,340,377).
With respect to claims 51-53, 55, 57, 59-61 and 63-74, this rejection is for reasons set forth in item no. 5 of the Office Action dated November 4, 2011.  Claims 51-53, 55, 57, 59-61, 63-72 and 74 have not been amended since that time.  The amendment to claim 73 does not materially affect any statements made in the prior Office Action.
With respect to claim 78, the combination of WO ‘113 and Accary suggests a process including steps (a), (c) and (d) of the instant claims (i.e. preheating, plasma atomization and cooling, with Accary suggesting preheating by induction), for reasons previously set forth.  With respect to step (b) of this claim, WO ‘113 discloses preheating a wire or rod (i.e. a “feed material in the form of an elongated member”) followed by feeding it into an atomization zone to be plasma atomized.  This necessarily requires sending an end of the feed material through an “aperture”, i.e. an opening of some sort through which the material can pass into the atomization zone.  With respect to claim 79, para. [0062] of WO ‘113 states that before contacting an atomization zone, portions of the feed material can be progressively preheated to a temperature below the melting point of the material.
.

6. 	Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/054113 in view of Accary et al., as above, and further in view of Hansz et al. (U.S. Patent 4,952,114).
This rejection is for reasons set forth in item no. 6 of the Office Action dated November 4, 2021.  Claim 58 has not been amended since that time. 

Double Patenting
7. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

8. 	Claims 51-55, 57-74 and 78-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,718,131 in view of claims 1-30 of U.S. Patent 11,059,099.
The ‘131 claims are directed to a process that includes producing powder particles by feeding an elongated material into a preheating zone of an inductively coupled plasma torch and melting and atomizing a forward end of that material by exposure to a plasma jet from that torch. The material may be a wire, rod or filled tube made of a substance as recited in instant claims 55 and 56; see ‘131 claims 7 and 11. Claim 8 of the ‘131 patent recites using a plurality of plasma jets equally spaced apart and converging around a longitudinal axis of the material, in accord with claims 72 and 73. The ‘131 claims do not specifically recite “cooling atomized particles” as required by the instant claims, do not recite certain aspects of a number of the present dependent claims, and do not specify step (b) of new claim 78 or step (c) of new claim 80.
The ‘099 claims are directed to a substantially similar process; indeed so similar that during prosecution of the application that led to the ‘099 patent, a terminal disclaimer was filed with respect to the ‘131 patent. The ‘099 claims indicate the obviousness of a cooling step in such a process; see ‘099 claims 29 and 30. The ‘099 claims further indicate the obviousness of such features as a length of a segment during 
Thus, one of skill in the art, having before them the claims of the ‘131 and ‘099 patents, would have considered a process as presently claimed to be nothing more than obvious variants of the process as defined in the claims of the prior patents.

			Response to Arguments
9.	In remarks filed February 2, 2022, Applicant argues that one cannot replace the Joule heating system of WO ‘113 with an induction coil as suggested by Accary because doing so would break the circuit of the electric arc used by WO ‘113, essentially arguing that the proposed combination of references would render WO ‘113 inoperable.  Applicant’s arguments have been carefully considered, but are not persuasive of patentability because the entire point of the rejection involves complete replacement of the Joule preheating system and step of WO ‘113 with an induction heating system as described by Accary. By such a replacement there is no circuit to 
With respect to the double patenting rejection, Applicant request that this rejection be held in abeyance until the present claims are otherwise allowed.  As the present action is a final rejection, a complete response thereto should either include a Terminal Disclaimer or a convincing argument why one should not be require in the present case.

			Additional Prior Art
10.	Additional prior art of interest was cited by Applicant on the PTO-SB/08 form attached hereto.  Of particular interest are WO 2016/191854 and WO 2017/011900, both of which disclose methods of heating a wire feed material and subjecting it to plasma atomization to form spherical powders in a manner similar to that presently claimed.  It is noted that the present application is a continuation (through several generations) of PCT/CA2015/050174, with a filing date prior to the earliest priority date of either WO ’854 or ‘900.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 



							
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	February 14, 2022